DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 20, are drawn to a SYSTEM, wherein an Identification Mastering Utility is configured to return a record associated with an individual upon receiving an input comprising a first identifier and/or a second identifier, classified in G16H 10/60.
II. Claim 8-14, is drawn to a SYSTEM, wherein an Identification Mastering Utility is configured to store the identifiers from one or more databases in one or more of a Population Table, an Organization Table, and/or an Address table, and is configured to link one or more variations of each of the identifiers to an individual, classified in G16H 10/60.
III. Claims 15-19, are drawn to a SYSTEM, wherein a Report Designer and Management Utility is configured to perform statistical analysis and/or create reports, classified in G16H 10/60.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to systems which have some relation in regards to retrieving health information of a patient. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different functions as invention I is related to an Identification Mastering Utility which is configured to return a record associated with an individual upon receiving an input comprising a first identifier and/or a second identifier, whereas invention II is related to an Identification Mastering Utility which is configured to store the identifiers from one or more databases in one or more of a Population Table, an Organization Table, and/or an Address table, and is configured to link one or more variations of each of the identifiers to an individual. The inventions do not overlap in scope as they do not have the same function. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions I and III are directed to systems which have some relation in regards to retrieving health information of a patient. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different functions as invention I is related to an Identification Mastering Utility which is configured to return a record associated with an individual upon receiving an input comprising a first identifier and/or a second identifier, whereas invention III is related to a Report Designer and Management Utility which is configured to perform statistical analysis and/or create reports. The inventions do not overlap in scope as they do not have the same function. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to systems which have some relation in regards to retrieving health information of a patient. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different functions as invention II is related to an Identification Mastering Utility which is configured to store the identifiers from one or more databases in one or more of a Population Table, an Organization Table, and/or an Address table, and is configured to link one or more variations of each of the identifiers to an individual, whereas invention III is related to a Report Designer and Management Utility which is configured to perform statistical analysis and/or create reports. The inventions do not overlap in scope as they do not have the same function. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between system claims. Where applicant elects claims directed to the respective system, and all respective system claims are subsequently found allowable, withdrawn system claims that include all the limitations of the allowable system claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable system claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the system claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected system are found allowable, an otherwise proper restriction requirement between system claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable system claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the system claims should be amended during prosecution to require the limitations of the system claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686